Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-5, 10-11, 16, 20, 28, 38, 41-42, 106-107, 136-137 are pending in this application, which is an RCE of Serial Number 15/150732; which is a 371 of PCT/US2015/048216.  Newly added claims 136-137 are noted.
	The preliminary amendment dated 06/04/2021 has been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 10, 16, 28, 136 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903).
Yu teaches selective cobalt deposition on copper surfaces (title) in which a cobalt layer is formed on a substrate in which the substrate contains a copper surface and a dielectric surface by exposing the substrate to a reducing agent and a cobalt precursor gas (0009).  Specifically, a cobalt capping layer is formed over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process (0009).  The processing temperature can range from 200 to 800oC (0029).  However, the reference fails to specifically teach a temperature not exceeding 200oC.
It is noted that the reference specifically teaches a temperature range of 200 to 800oC (0029).  It is noted that the claimed range of not exceeding 200oC is similar to the prior art range of 200oC.  A prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap by are close that one skilled in the art would have expected them to have the same properties.
In addition, the reference fails to teach the appropriate precursor.  Han discloses a method for forming a cobalt film by depositing a diazadiene-based metal compound as a source material on a substrate by chemical vapor deposition (0021) in which the metal compound can contain cobalt  (0009-0011, Figures 1-2, 5).  It would have been obvious to utilize the precursor 
	Regarding claims 2-3, Han teaches hydrogen (0012, 0014).
	Regarding claim 4, Han teaches the claimed formula (0009).
	Regarding claim 5, Han teaches a linear alkyl group (0012).
	Regarding claim 10, Han teaches hydrogen (0071).
	Regarding claim 16, Han teaches n-butyl groups (0045) and t-butyl groups (0051).
	Regarding claim 28, Han teaches a pressure of 1.5 Torr (0161), which is similar to 2 Torr recited in the claim.
	Regarding newly added claim 136, Han teaches a deposition temperature from about 50 to about 700oC (0069), which overlaps the claimed range.
	
Claims 11, 38, 41-42, 106-107 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and further in view of Ganguli et al. (2011/0086509).  The combination of Yu/Han fails to teach annealing.
Ganguli teaches a method for annealing a cobalt metal layer (0146-0149).  It would have been obvious to anneal a cobalt layer in the combination with the expectation of success depending on the desired final product because Ganguli teaches the conventionality of annealing a cobalt layer.
Regarding claim 38, Ganguli teaches an annealing temperature of about 300 to about 900oC (0127), which overlaps the claimed range.
Regarding claim 41, Ganguli teaches a thickness of 1000A or less (0152), which overlaps the claimed range.

Regarding claim 106, Ganguli teaches a via (0005) and a copper contact layer (0022).
Regarding claim 107, Ganguli teaches multiple layers (0012-0030).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and further in view of Tanaka et al. (2010/0327339).  The combination of Yu/Han fails to teach an electrode.
Tanaka teaches of forming a cobalt silicide electrode by CVD (0066).  It would have been obvious to use cobalt to form an electrode in the combination with the expectation of success depending on the desired final product with the expectation of success because Tanaka teaches the conventionality of forming a cobalt silicide by CVD.

Claim 137 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2009/0269507) in view of Han (2013/0251903) and further in view of Boyers et al. (2006/0084260).  The combination of Yu/Han fails to teach cleaning with a solution comprising base and an oxidizing agent and having the appropriate pH as required in newly added claim 137.
Boyers teaches cleaning using an ozone-solvent solution (title) in which the pH can be 7.2 and containing oxygen gas and a strong base (0118).  It would have been obvious to utilize the solution of Boyers in the combination with the expectation of success because Boyers teaches of using a cleaning solution having a base and an oxidizing agent.
Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that the references fail to teach selective deposition with the claimed precursor (pp.7-8).  Specifically, the applicant argues that the precursor of Yu is very different from the precursor of Han (p.7 first full paragraph).
 	The examiner agrees in part.  The examiner concedes that the precursor of Yu is different from the precursor of Han.  However, Yu specifically teaches that cobalt deposition can occur with a variety of cobalt precursors (0013-0018).  Given such a teaching, one skilled in the art would reasonably expect that selective deposition can occur with any cobalt precursor including that of Han.  Certainly there is no evidence of record contrary to such an expectation.  Hence, it is the examiner’s position that the combination of references teaches selective deposition using the claimed precursor.
	Applicant’s arguments have been considered but are not deemed persuasive.








Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        08/19/2021